Citation Nr: 1429003	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, to include ischemic heart disease.

2.  Entitlement to service connection for a heart disability, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION


The Veteran had active duty service from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a Decision Review Officer (DRO) conference hearing in April 2013 and testified at a Board video conference hearing in November 2013.  A DRO conference report and transcript, respectively, are of record.  

Per the Veteran's request at the November 2013 Board video conference hearing, his record was held open for 90 days to allow for the submission of additional evidence.

The issues of entitlement to a rating in excess of 50 percent for PTSD from 
May 21, 2002 and entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU) are addressed in a separate Board decision as these issues have been remanded by a different member of the Board, who conducted a separate Travel Board hearing regarding the aforementioned issues in July 2012.

The issue of entitlement to service connection for a heart disability, to include ischemic heart disease (on a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  Service connection for coronary artery disease was denied by a December 2003 rating decision; a notice of disagreement was not received to initiate an appeal from that determination. 

2.  Certain evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disability, to include ischemic heart disease, has been received since the December 2003 rating decision.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision which denied entitlement to service connection for coronary artery disease became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the December 2003 denial of service connection for coronary artery disease and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claim for a heart disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in December 2003, the RO denied the claim for coronary artery disease as there was no disability at the time.  The Veteran did not appeal and that decision, therefore, became final.

By letter dated in February 2011, the Veteran was informed that his case qualified for special review pursuant to Nehmer v. United States Department of Veterans Affairs, based on a possible prior VA benefits claim for one of the three new presumptive diseases-ischemic heart disease.  Ischemic heart disease includes, but is not limited to atherosclerotic cardiovascular disease including coronary artery disease.  38 C.F.R. § 3.309.  

By rating decision in September 2011, the RO denied the Veteran's claim due to no current disability.  The Veteran initiated appeal.  During the course of the appeal, the RO reopened the claim pursuant to Nehmer and denied service connection based on the merits, as reflected in the July 2013 statement of the case.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence at the time of the December 2003 rating decision consisted of service treatment records that were silent as to any heart disorder; entrance and exit reports of medical histories showing that the Veteran's father had a history of heart trouble; various private treatment records dated in 1999 from Wedgewood Family Practice  and Psychiatry Associates, Inc. showing a normal heart; an August 2003 VA treatment record showing suspicion for right coronary artery ischemia; a September 2003 VA treatment record showing an abnormal stress test and symptoms consistent with ischemia; and a November 2003 VA examination report noting an electrocardiogram (ECG) that was negative for ischemia.

Pertinent evidence received since the December 2003 rating decision includes competent and credible testimony provided by the Veteran at the November 2013 video conference regarding symptoms of chest pains, shortness of breath, fatigue/being tired, and occasional dizziness/unsteadiness, which he attributes to ischemic heart disease.  

The Board finds that this new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim as it relates to whether he has a current disability.  Additionally, his testimony is neither cumulative nor redundant of the evidence that was considered at the time of the December 2003 rating decision as it reflects his present symptoms.  As new and material evidence has been received, the Board finds that the claim of entitlement to service connection for a heart disability is reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for a heart disability, to include ischemic heart disease.  To this extent, the appeal is granted subject to the directions set forth in the remand section of this discussion.


REMAND

Entitlement to service connection for a heart disability, to include ischemic heart disease (on a merits analysis), is now before the Board.

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Here, herbicide exposure is conceded as the Veteran's military personnel records reflect service in Vietnam from November 1967 to November 1968.  It must now be determined whether he has a current diagnosis of ischemic heart disease.  
 
However, additional development is necessary before the Board can proceed with appellate review.  The Veteran should be afforded a VA examination as he has recently testified to symptoms of chest pains, shortness of breath, fatigue/being tired, and occasional dizziness/unsteadiness.  While the Veteran was afforded a January 2013 VA examination, the examiner neither diagnosed nor ruled out ischemic heart disease.

In addition, there are outstanding treatment records.  Regarding private treatment records, the Veteran testified at the November 2013 Travel Board hearing that he was seen by Dr. K at the General Hospital in Mortonham.  He also reported being seen by a Dr. A for a heart catheterization. 

Regarding treatment records from the Louis A. Johnson VA Medical Center (VAMC) in Clarksburg, West Virginia, the Veteran's representative in July 2012  mentioned records dated from September 30, 2010 to July 2, 2012.  Of record within that timeframe are VA treatment records dated from December 7, 2010 to January 24, 2013.  Thus, treatment records dated from September 30, 2010 to December 6, 2010 should be obtained.  Furthermore, a July 3, 2012 VA treatment records notes that an electrocardiogram (EKG) report is in VISTA IMAGING (a computer program that is not accessible to the Board).  EKG records contained in VISTA IMAGING should be associated with the Veteran's claims file and/or electronic record.  Moreover, at the most recent Travel Board hearing, the Veteran testified to having undergone an EKG that summer.  EKG reports from the summer of 2013 are also not of record.     
  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain private treatment records from Dr.'s K and A mentioned at the November 2013 Travel Board hearing, and any other private medical personnel and/or facility that the Veteran identifies.  

2.  The RO should also take appropriate action to request all updated and outstanding VAMC treatment records.  The Board is particularly interested in treatment records dated from September 30, 2010 to December 6, 2010; an EKG report dated in July 3, 2012 contained in VISTA IMAGING; any EKG reports from the summer of 2013; and any EKG reports not associated with the Veteran's claims file.

3.  After completion of the above, the Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current heart disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a)  Does the Veteran have ischemic heart disease?

(b)  If not, does the Veteran have any heart disability?

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that the current heart disability is causally related to service, to include herbicide exposure?  

		A rationale should be provided.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


